A special verdict was found, stating that Thomas Gerrard was seised in fee of the premises on the 26th of February 1671. That his eldest brother and heir at law, Justinian, by his will dated the 4th August 1682, devised to his wife Sarah all his lands, &c. in Maryland, and declared that after the death of his brother Thomas, (whose heir at law he was,) all his estate, both real and personal, should go to his wife Sarah, and her heirs. The lessor of the plaintiff claims under Sarah. That Justinian survived his brother Thomas, and continued, ill *479é1ie said resolution. That on the 20th July 1685, Jusiiidan, and Sarah his wife, conveyed all the lands, &c. of which the said Justinian stood seised of any estate of inheritance in Maryland, to J. L. and B. F. in trust for the said Justinian, and Sarah his wife, during their or either of their lives, after the death of the survivor to the use of the heirs of the body of the said Justinian, and in default of such issue to the use of the said J. L„ and It, F. and their heirs, in trust, to convey to such person or persons as the said Justinian, or Sarah, which of them should survive, should by writing, &c. direct. In default thereof to the right heirs of the said Justinian.Judgment upon the special verdict for the defendant.The Ps-aintiee brought a writ of error, which was nonprossed in the Court of Appeals at May term,. 1716.